IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                              Assigned on Briefs May 8, 2002

                   STATE OF TENNESSEE v. JOSEPH WHITE

                 Direct Appeal from the Criminal Court for Shelby County
                          No. 00-02924    W. Fred Axley, Judge



                     No. W2001-01775-CCA-R3-CD - Filed June 5, 2002


The Appellant, Joseph White, was convicted by a Shelby County jury of rape and was sentenced to
eight years in the Tennessee Department of Correction. On appeal, he argues that the evidence
presented at trial was insufficient to support his conviction. After review, we find no error and
affirm the judgment of conviction.

               Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed.

DAVID G. HAYES , J., delivered the opinion of the court, in which JERRY L. SMITH and ALAN E.
GLENN, JJ., joined.

Garland Erguden, Assistant Public Defender; A C Wharton, Jr., Shelby County Public Defender,
Memphis, Tennessee, for the Appellant, Joseph White.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Jennifer L.
Bledsoe, Assistant Attorney General; William L. Gibbons, District Attorney General; and Reginald
Henderson, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                           OPINION

                                      Factual Background

        On October 13, 1999, at approximately 10:45 p.m., the victim, Marcia Eason, went to the
Appellant’s home to obtain toilet tissue for her seven-year-old niece. The victim and the Appellant
were neighbors. When she asked the Appellant for toilet paper, he directed her to the bathroom. As
the victim walked into the house, the Appellant began groping her breasts. The victim told the
Appellant to stop and he complied. The victim continued to walk to the bathroom unaware that the
Appellant was following close behind. The victim grabbed some toilet paper from the bathroom and
turned to leave but the Appellant was blocking the doorway. The victim described what took place
next as follows:
       And then he went to grabbing on me. And then I was like let me go. I got to go
       because she is on the commode waiting on the tissue. And then he just starts just
       struggling with me and we just struggling . . . [he was grabbing] on my breast. All
       over. Just was grabbing me. I told him to quit . . . He was touching my breasts, and
       I was telling him - I said: Don’t do that. Like that. He was like: What you want me
       to do? You want me to take it? I said: No. I was - at that time we was struggling
       . . . I was trying to get away from him. And somehow he struggled me to the floor.
       And he ran his hand up my shorts. And he stuck his finger in my vagina.

The victim continued to resist, falsely telling the Appellant she had syphilis so he would let her go.
The Appellant then made the victim stand up and continued groping her. As the victim began
screaming and beating on the bathroom window, the Appellant grabbed her by the arm and stated,
“Ain’t nobody going to hear you . . . you break my window, I’m going to slap the shit out of you.”
During the assault, the victim vomited in the bathroom.

        The victim was eventually able to get away from the Appellant and return home. She
contacted law enforcement officers who took photos of the bruises on her arm and her torn clothing.
As officers were arresting the Appellant, they found a paper bag containing vomit in the bathroom
and damaged blinds on the window. In his statement to officers, the Appellant admitted touching
the victim’s breasts and vaginal area but denied that any type of penetration took place. He further
stated that he was not trying to have sexual intercourse with the victim and finally left her alone
because she told him she had syphilis. At trial, however, the Appellant provided a different scenario
than that previously given to the police:

       Well, she had knocked on the door, and I opened the door. She ask me for some
       tissue. And I told her it was in the bathroom. And as I was standing there waiting
       for her to come out of the bathroom, I was wondering what was taking her so long
       so I went back there. I said: What are you doing? And I don’t know the lady start
       hollering and screaming, and she was beating on my door and the window. Bam.
       Bam. Hollering and screaming. And I grabbed her by her arm. And I told her, if you
       break my window, I’m going to slap the shit out you. And that was it. She cooled
       off. We walked out the door. She was telling about she had syphilis or something.
       And I was wondering what that got to do with, you know, to what she doing and - as
       soon as she left.

The Appellant further testified at trial that he did not touch the victim’s breasts or vaginal area on
that particular night, maintaining that he thought the officer’s questions were referring to a different
occasion.




                                                  -2-
                                             ANALYSIS

                                    Sufficiency of the Evidence

        A jury conviction removes the presumption of innocence with which a defendant is cloaked
and replaces it with one of guilt, so that on appeal, a convicted defendant has the burden of
demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).
In determining the sufficiency of the evidence, this Court does not reweigh or reevaluate the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Likewise, it is not the duty of this
Court to revisit questions of witness credibility on appeal, that function being within the province
of the trier of fact. See generally State v. Adkins, 786 S.W.2d 642, 646 (Tenn. 1990); State v.
Burlison, 868 S.W.2d 713, 718-19 (Tenn. Crim. App. 1993). Instead, the defendant must establish
that the evidence presented at trial was so deficient that no reasonable trier of fact could have found
the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,
319, 99 S. Ct. 2781, 2789 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994), cert. denied,
513 U.S. 1086, 115 S. Ct. 743 (1995); Tenn. R. App. P. 13(e). The State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences which may be drawn therefrom. State
v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992), cert denied, 507 U.S. 954, 113 S. Ct. 1368 (1993).

        The Appellant argues that the evidence presented at trial was insufficient to support his
conviction for rape. Specifically, he asserts that “the only independent proof - the bruise on [the
victim’s] arm and her torn blouse - supports no charge greater than assault.” Rape as charged in
the indictment in this case is defined as the unlawful sexual penetration of a victim by the defendant
through the use of force. Tenn. Code Ann. § 39-13-503(a)(1). Sexual penetration includes, “sexual
intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part
of a person’s body or of any object into the genital or anal openings of the victim’s, the defendant’s,
or any other person’s body, but emission of semen is not required.” Tenn. Code Ann. § 39-13-
501(7).

        In the present case, the victim testified that she went to the Appellant’s home to obtain toilet
tissue. After entering his bathroom, the Appellant blocked the doorway and began sexually groping
her. A struggle ensued and the victim was forced to the ground where the Appellant persisted to
digitally penetrate her vagina. After falsely telling him that she had syphilis, the Appellant
eventually allowed the victim to leave. When officers arrived at the scene, they found bruising on
the victim and noticed that her clothing was torn. Further investigation revealed torn blinds and
vomit in the bathroom of the Appellant’s residence. While denying that digital penetration occurred,
the Appellant did admit in his statement to police that he touched the breasts and vaginal area of the
victim. Later, at trial, the Appellant denied that sexual contact of any kind took place on that
particular night. The jury, as the trier of fact, must resolve all questions concerning the credibility
of witnesses and the weight and value to be given the evidence, as well as all factual issues raised
by the evidence. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). Moreover, this court has
previously held that a conviction based upon the victim's testimony alone is sufficient. State v.



                                                  -3-
Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981). The jury here obviously accredited the
victim’s account of the events which transpired that night, as is their prerogative.

                                         CONCLUSION

        After review, we find that the evidence presented at trial, taken in the light most favorable
to the State, supports the Appellant’s conviction for rape. Thus, we affirm the judgment of the
Shelby County Criminal Court.




                                                      ___________________________________
                                                      DAVID G. HAYES, JUDGE




                                                -4-